internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to plr-102940-00 cc dom p si date date number release date legend x y d1 d2 d3 state1 state2 dear this responds to a letter dated date from your authorized representative on behalf of x requesting relief under sec_1362 of the internal_revenue_code facts according to the information submitted y was incorporated under state1 law on d1 and elected subchapter_s status effective d1 in d2 three of y's shareholders transferred shares of y stock to partnerships terminating y's s_corporation_election x was incorporated under state2 law on d3 on d3 y merged into and with x with x being the surviving corporation more than fifty percent of the stock of x is owned by the same persons who on the date y's election terminated owned fifty plr-102940-00 percent or more of the stock of y the partnerships however do not own stock in x y was not aware of the transfers of stock to the ineligible shareholders until after the transfers were completed the transfers were not part of a plan by y or the shareholders having a substantial interest in y to terminate y’s election in addition neither y nor the shareholders who held a substantial interest in y intended to terminate y’s election x requests permission to elect s_corporation status effective d3 prior to the termination of the five-year waiting_period imposed by sec_1362 law and analysis sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect to be an s_corporation sec_1362 provides that if a small_business_corporation has made an election under sec_1362 and if the election has been terminated under sec_1362 the corporation and any successor_corporation is not eligible to make an election under sec_1362 for any taxable_year before its fifth tax_year which begins after its first tax_year for which the termination is effective unless the secretary consents to the election under sec_1_1362-5 of the income_tax regulations the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should consent to a new election the fact that more than fifty percent of the stock in the corporation is owned by persons who did not own any stock in the corporation on the date of the termination tends to establish that consent should be granted in the absence of this fact consent ordinarily is denied unless the corporation shows that the event causing termination was not reasonably within the control of the corporation or shareholders having a substantial interest in the corporation and was not part of a plan on the part of the corporation or of such shareholders to terminate the election sec_1_1362-5 provides that a corporation is a successor_corporation to a corporation whose election under sec_1362 has been terminated if fifty percent or more of the stock of the corporation the new corporation is owned directly or indirectly by the same persons who on the date of the termination owned fifty percent or more of the stock of the corporation whose election terminated the old corporation and either the corporation acquires a substantial portion of the assets of the old corporation or a substantial portion of the assets of the new corporation were assets of the old corporation conclusions plr-102940-00 based solely on the facts submitted and the representations made we conclude that x is a successor_corporation within the meaning of sec_1_1362-5 in addition consent is granted for x to elect s_corporation status effective d3 except as specifically set forth above no opinion is expressed concerning the federal tax consequences under any other provisions of the code in particular no opinion is expressed or implied concerning x's eligibility to elect s_corporation status a copy of this letter should be attached to x's federal_income_tax return for the taxable_year for which the s_corporation_election is accepted as timely filed pursuant to a power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours shannon cohen acting assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
